           Case 3:20-cv-02096-MCC Document 36 Filed 03/01/21 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


CYNTHIA POLLICK,       :                       CIVIL NO. 3:20-CV-2096
                       :
         Plaintiff,    :
                       :
         v.            :
                       :                       (Magistrate Judge Carlson)
SHERIFF MARK MCANDREW, :
et al.,                :
                       :
         Defendants.   :

                            MEMORANDUM ORDER

      I.       Factual Background

      This is a civil rights action that was removed to federal court from the Court

of Common Pleas of Lackawanna County. The plaintiff, Cynthia Pollick, is an

attorney who is representing herself in this lawsuit. Ms. Pollick has filed a civil

rights action against Sheriff McAndrew and Corporal McHugh, alleging that they

have violated her right of access to the courts by failing to timely serve process that

she had issued in state court relating to her estranged spouse, Anthony Trozzolillo.

(Doc. 1).

      This case having been removed to federal court, there is now a motion to

dismiss pending in this matter. (Doc. 14). In the meanwhile, it appears that Ms.

Pollick has endeavored to depose Mr. Trozzolillo, action on her part which has

inspired both a motion to compel this deposition (Doc. 26), and a motion for

                                           1
        Case 3:20-cv-02096-MCC Document 36 Filed 03/01/21 Page 2 of 5




protective order from Mr. Trozzolillo (Doc. 31), which seeks to forbid the

deposition.

      Upon consideration of these matters, given the pending and potentially

dispositive motion filed in this case, for the reasons set forth below we will DENY

the motion to compel Mr. Trozzolillo’s deposition (Doc. 26), GRANT, in part, the

motion for protective order, (Doc. 31), and STAY further discovery pending

resolution of the motion to dismiss filed in this case.

      II.     Discussion

      Several basic guiding principles inform our resolution of the instant

discovery issues. At the outset, rulings regarding the proper scope and timing of

discovery are matters consigned to the court’s discretion and judgment. Thus, it

has long been held that decisions regarding Rule 37 motions are “committed to the

sound discretion of the district court.” DiGregorio v. First Rediscount Corp., 506

F.2d 781, 788 (3d Cir. 1974). Similarly, issues relating to the timing and scope of

discovery permitted under Rule 26 also rest in the sound discretion of the Court.

Wisniewski v. Johns-Manville Corp., 812 F.2d 81, 90 (3d Cir. 1987). Thus, a

court’s decisions regarding the conduct of discovery will be disturbed only upon a

showing of an abuse of discretion. Marroquin-Manriquez v. I.N.S., 699 F.2d 129,

134 (3d Cir. 1983). This far-reaching discretion extends to rulings by United States

Magistrate Judges on discovery matters. In this regard:


                                           2
        Case 3:20-cv-02096-MCC Document 36 Filed 03/01/21 Page 3 of 5




      District courts provide magistrate judges with particularly broad
      discretion in resolving discovery disputes. See Farmers & Merchs.
      Nat'l Bank v. San Clemente Fin. Group Sec., Inc., 174 F.R.D. 572,
      585 (D.N.J.1997). When a magistrate judge's decision involves a
      discretionary [discovery] matter . . . , “courts in this district have
      determined that the clearly erroneous standard implicitly becomes an
      abuse of discretion standard.” Saldi v. Paul Revere Life Ins. Co., 224
      F.R.D. 169, 174 (E.D.Pa.2004) (citing Scott Paper Co. v. United
      States, 943 F.Supp. 501, 502 (E.D.Pa.1996)). Under that standard, a
      magistrate judge's discovery ruling “is entitled to great deference and
      is reversible only for abuse of discretion.” Kresefky v. Panasonic
      Commc'ns and Sys. Co., 169 F.R.D. 54, 64 (D.N.J.1996); see also
      Hasbrouck v. BankAmerica Hous. Servs., 190 F.R.D. 42, 44-45
      (N.D.N.Y.1999) (holding that discovery rulings are reviewed under
      abuse of discretion standard rather than de novo standard); EEOC v.
      Mr. Gold, Inc., 223 F.R.D. 100, 102 (E.D.N.Y.2004) (holding that a
      magistrate judge's resolution of discovery disputes deserves
      substantial deference and should be reversed only if there is an abuse
      of discretion).

Halsey v. Pfeiffer, No. 09-1138, 2010 WL 3735702, *1 (D.N.J. Sept. 17, 2010).

      We also note that our broad discretion over discovery matters extends to

decisions under Rule 26 relating to the issuance of protective orders limiting and

regulating the timing of discovery. Indeed, it is undisputed that: “ ‘[t]he grant and

nature of [a protective order] is singularly within the discretion of the district court

and may be reversed only on a clear showing of abuse of discretion.’” Dove v.

Atlantic Capital Corp., 963 F.2d 15, 19 (2d Cir. 1992) (quoting Galella v. Onassis,

487 F.2d 986, 997 (2d Cir. 1973) (citation omitted)).

      This discretion is guided, however, by certain basic principles. One of these

cardinal principles governing the exercise of discretion in this field is that the

                                           3
          Case 3:20-cv-02096-MCC Document 36 Filed 03/01/21 Page 4 of 5




district court may properly defer or delay discovery while it considers a potentially

dispositive pretrial motion, provided the district court concludes that the pretrial

motion does not, on its face, appear groundless. See, e.g., James v. York County

Police Dep’t, 160 F.App’x 126, 136 (3d Cir. 2005); Nolan v. U.S. Dep’t of Justice,

973 F.2d 843,849 (10th Cir. 1992); Johnson v. New York Univ. Sch. of Ed., 205

F.R.D. 433, 434 (S.D.N.Y. 2002). Briefly deferring discovery in such a case, while

the court determines the threshold issue of whether a complaint has sufficient merit

to go forward, recognizes a simple, fundamental truth: parties who file motions

that may present potentially meritorious and complete legal defenses to civil

actions should not be put to the time, expense, and burden of factual discovery for

themselves and others until after these claimed legal defenses are addressed by the

court.

         In such instances, it is clearly established that:

         “[A] stay of discovery is appropriate pending resolution of a
         potentially dispositive motion where the motion ‘appear[s] to have
         substantial grounds' or, stated another way, ‘do[es] not appear to be
         without foundation in law.’ ” In re Currency Conversion Fee Antitrust
         Litigation, 2002 WL 88278, at *1 (S.D.N.Y. Jan. 22, 2002) (quoting
         Chrysler Capital Corp. v. Century Power Corp., 137 F.R.D. 209, 209-
         10 (S.D.N.Y.1991)) ( citing Flores v. Southern Peru Copper Corp.,
         203 F.R.D. 92, 2001 WL 396422, at *2 (S.D.N.Y. Apr. 19, 2001);
         Anti-Monopoly, Inc. v. Hasbro, Inc., 1996 WL 101277, at *2
         (S.D.N.Y. March 7, 1996)).

Johnson v. New York Univ. School of Educ., 205 F.R.D. 433, 434 (S.D.N.Y.

2002).

                                              4
        Case 3:20-cv-02096-MCC Document 36 Filed 03/01/21 Page 5 of 5




       Guided by these legal tenets, we conclude that further discovery should be

briefly stayed at this time until after the court resolves the pending motion to

dismiss. We reach this conclusion in accordance with settled case law, finding that:

“[A] stay of discovery is appropriate pending resolution of a potentially dispositive

motion where the motion ‘appear[s] to have substantial grounds' or, stated another

way, ‘do[es] not appear to be without foundation in law.’” Johnson, 205 F.R.D. at

434.

       An appropriate order follows.

       III.   Order

       Accordingly, for the foregoing reasons, IT IS ORDERED that the motion to

compel Mr. Trozzolillo’s deposition (Doc. 26), is DENIED, the motion for

protective order, (Doc. 31), GRANTED, in part, and further discovery is STAYED

pending resolution of the motions to dismiss filed in this case.

       So ordered this 1st day of March 2021.



                                                S/ Martin C. Carlson
                                                Martin C. Carlson
                                                United States Magistrate Judge




                                          5
